COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
KEVIN EARL CARSON,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00216-CR
 
Appeal from the
 
283rd
  Judicial District Court
 
of Dallas
  County, Texas 
 
(TC# F11-33604-T) 
 



 
MEMORANDUM
OPINION
Appellant was
convicted of the offense of driving while intoxicated, a third-degree felony.  The trial court certified that this was not a
plea-bargain case and that Appellant had the right to appeal.  Appellant filed a timely notice of appeal and
a timely motion for new trial.  While the
appeal was pending, the trial court granted Appellant’s motion for new trial
and rendered a new judgment of conviction. 
The trial court certified that Appellant has waived his right of
appeal.  The certification is signed by
Appellant and his counsel.  Counsel for
Appellant notified the Clerk of this Court of these developments and attached
supporting documentation.  In response, the
Clerk sent a letter advising Appellant that it appears that the appeal should
be dismissed based on the trial court’s certification.  The Clerk requested that Appellant submit a
letter brief addressing his right to appeal. 
The Clerk has received no response, and the due date for the letter
brief has expired.
Rule of Appellate
Procedure 25.2(d) provides that an appellate court must dismiss an appeal
without further action when there is no certification showing that the
defendant has the right of appeal.  Tex.R.App.P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680
(Tex.Crim.App. 2006); see Dears v. State,
154 S.W.3d 610 (Tex.Crim.App. 2005).  As
noted above, the trial court’s certification reflects that Appellant has waived
his right of appeal.  Accordingly, the
appeal is dismissed.
 
 
November 28, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)